t c memo united_states tax_court quantum investments l l c troy enterprises trust john p wilde trustee tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date john p wilde for petitioner john w duncan for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background on date respondent mailed a notice of final_partnership_administrative_adjustment notice to the tax_matters_partner of quantum investments l l c quantum at all relevant times quantum was a limited_liability_company that is classified as a partnership because it did not make an election to be taxed as a corporation on date troy enterprises trust petitioner filed a petition with this court as the tax_matters_partner petitioner is a_trust organized under the laws of arizona john p wilde mr wilde signed the petition wherein he identified himself as trustee below the signature line however he identified himself as trustee of educational enterprises trust during the examination of quantum’s taxable_year to which the notice relates respondent was not able to obtain the trust document of or information relating to petitioner on date respondent filed a motion to dismiss for lack of jurisdiction respondent’s motion on the ground that pursuant to rule mr wilde is not the proper party to bring this action because there is no evidence in the record supporting petitioner’s claim that mr wilde is its trustee on date the court ordered petitioner to file a response to ' there is no further reference to educational enterprises trust in the pleadings or in the record respondent’s motion and to attach a copy of the trust instrument showing mr wilde’s capacity to act on behalf of petitioner or to otherwise advise the court of mr wilde’s capacity to represent petitioner in these proceedings on date petitioner filed a response to respondent’s motion petitioner’s response in petitioner’s response petitioner argues that mr wilde is its trustee and thus the proper party to bring this action in support of its contention petitioner attached a document entitled minute-- morgan kramer strauss l l c the minutes the minutes provide in relevant part a special meeting of the members has been called for the purpose of amending the purpose and operation of the l l c it is hereby resolved that it is in the best interest of all parties concerned to replace the trustee on all trusts where the llc is named to this end and in fulfilling the requirements for succession john p wilde and jimmy chisum have been selected as successors by agreement the appointment of wilde and chisum and the withdrawal of stern and stein are simultaneous and signatures hereto signify a full and total change in trusteeship responsibility custody and ownership of corpus papers and all legal affairs emphasis added cliff jennewin and richard scarborough signed the minutes on behalf of morgan kramer strauss l l c morgan kramer mr wilde and jimmy chisum mr chisum also signed the minutes to - - signify that they accepted the appointment as trustees in petitioner’s response it further argues the issue concerning mr wilde’s capacity as trustee falls within the exclusive jurisdiction of the superior court here in the state of arizona at this point this court is without jurisdiction to examine the matter beyond the minute s appointing mr wilde as trustee and determine whether he is the duly authorized trustee in absence of evidence to the contrary the appointment of john p wilde as a trustee in the minute s is presumptively valid unless some provision of arizona law or a court of competent jurisdiction under the laws of the state of arizona have found that the appointment to be invalid the petitioner need not remind the court of the consequences of taking any_action over which subject matter is completely lacking on date respondent replied to petitioner’s response on date we held a hearing on respondent’s motion wherein mr wilde appeared on behalf of petitioner at the hearing mr wilde submitted a document entitled trustee declaration and certification certification which was prepared by mr chisum an alleged current trustee of petitioner the certification purports to describe petitioner’s chain of trustees beginning with morgan kramer and ending with mr wilde and mr chisum the certification also included an incomplete document purporting to be the trust document of petitioner purported trust document at the hearing the court informed mr wilde that its allowing him to appear at the hearing as the alleged trustee of petitioner did not mean that the court agreed that he in fact was a duly appointed and authorized trustee of petitioner - - the purported trust document has an unnumbered cover page entitled contract which states that petitioner is an irrevocable pure trust and that morgan kramer is the trustee the cover page further states that the contract was executed under the laws of the constitution for the united_states of america and the constitution for the state of delaware behind the cover page two pages labeled page sec_5 and describe the management of the trust the replacement of the trustee meetings of a board the alteration or amendment of the trust document and the termination of the trust the purported trust document provides in pertinent part replacement of truster the trustee may be replaced in any of the following manners a resignation the trustee may resign with or without cause at any time by sending a notice of his intention to do so to the trust principle office by certified mail however such resignation shall not be effective unless and until such time as a successor trustee has accepted the appointment to assume the duties and responsibilities of trustee on the expiration date of the outgoing trustee or thirty days after receipt of the resignation whichever occurs first the purported trust document also includes three pages numbered and dealing with the creation of the trust and the appointment and acceptance of morgan kramer as trustee we note that page sec_1 through and through are missing we also note that the purported trust document appears to have inconsistent imprinting on each of its pages the cover page and page sec_5 and have the imprint troy enterprises while page which deals with morgan kramer’s acceptance as trustee has the imprint troy investments b removal upon complaint for proper cause by any agent or person appointed by the trust the protector shall appoint a committee of arbitrators hereinafter referred to as the committee to investigate the complaint the committee shall consist of three persons independent of the trust the committee shall have the power upon meeting investigation and a two-thirds majority vote to remove the trustee for the following specific reasons constituting proper cause a insolvency b negligence c incompetence or d failure to perform fiduciary duties under the terms of the contract at trial we admitted the certification and purported trust document into evidence but we stated that we would give them whatever weight they were entitled to discussion this court is a court of limited jurisdiction see 501_us_868 with respect to a notice of a final_partnership_administrative_adjustment jurisdiction may be predicated upon the timely filing of a petition by the tax_matters_partner see sec_6226 rule c the petition may be filed by a fiduciary entitled to institute a case on behalf of the tax_matters_partner the capacity of a fiduciary to litigate in this court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived see rule c the parties treat petitioner as a_trust organized under the laws of arizona pursuant to rule c arizona law therefore - applies in determining the capacity of a fiduciary to petition this court under arizona law a trustee has the capacity to institute court proceedings on behalf of a_trust and is thus the proper party to file a petition on behalf of a_trust in this court see ariz rev stat ann sec cdollar_figure west petitioner bears the burden of proving that this court has jurisdiction by establishing affirmatively all facts giving rise to our jurisdiction see patz v commissioner 69_tc_497 65_tc_346 35_tc_177 27_tc_837 15_bta_645 in order to meet that burden petitioner must provide evidence establishing that mr wilde has authority to act on its behalf see national comm to secure justice v commissioner supra pincite 22_bta_686 petitioner submitted the minutes as evidence the minutes purport to be the minutes of morgan kramer within the minutes however there is a reference to stern stein which implies that the minutes are documenting the withdrawal of stern stein as trustee and not the withdrawal of morgan kramer as trustee we note that mr wilde was recently involved in another matter before this court renaissance enters trust v commissioner tcmemo_2000_226 wherein mr wilde claimed that he was appointed trustee by the resigning trustee stern stein in renaissance enters trust mr wilde submitted minutes from stern stein as proof of his appointment which mirror the minutes submitted in this case except for the title on the top of the document it appears that mr wilde simply copied the minutes submitted in renaissance enters trust and submitted them as morgan kramer’s minutes in the present case we therefore guestion the authenticity of the minutes at the hearing mr wilde submitted on behalf of petitioner the certification and the purported trust document petitioner alleges that the certification and the purported trust document attest to the chain of petitioner’s trustees and show that mr wilde is a current trustee of petitioner the purported trust document is incomplete and when both it and the certification are viewed in light of the questionable minutes submitted by mr wilde we are not persuaded by these documents that mr wilde is the duly appointed and authorized trustee of petitioner in troy enters trust v commissioner tcmemo_2000_ which we recently decided the commissioner filed a motion to dismiss for lack of jurisdiction based on the commissioner’s assertion that mr wilde was not a trustee of troy enterprises trust or yale enterprises trust in troy enters trust we held that mr wilde did not have the requisite capacity to file a petition on behalf of troy enterprises trust and yale enterprises trust in that case however the certification and purported trust document were not part of the record because those documents are part of the record in the instant case we review them in making our determination in this case --- - in view of the evidentiary shortcomings in the record we find that mr wilde has failed to establish the requisite capacity to file a petition on behalf of petitioner in this court we therefore shall grant respondent’s motion to the extent not herein discussed we have considered petitioner’s other arguments and find them to be without merit to reflect the foregoing an appropriate order of dismissal will be entered we note that mr wilde is no stranger to this court recently in addition to the petition in renaissance enters trust v commissioner tcmemo_2000_226 mentioned earlier mr wilde filed petitions in scenic wonders gallery llc v commissioner tcmemo_2000_64 and photo art mktg trust v commissioner tcmemo_2000_65 in those cases we granted the commissioner’s motions to dismiss for lack of jurisdiction on the ground that mr wilde lacked the requisite capacity to file petitions on behalf of those taxpayers additionally mr chisum who is listed as cotrustee in the minutes and certification submitted by petitioner in the instant case has filed petitions in at least three similar cases where motions to dismiss for lack of jurisdiction were granted on similar grounds see banana moon trust v commissioner tcmemo_2000_73 holding mr chisum did not have the requisite capacity to file a petition on behalf of the taxpayers jeff burger prods llc v commissioner tcmemo_2000_72 similar holding bantam domestic_trust v commissioner tcmemo_2000_ similar holding
